181 F.2d 93
Stanley C. MIERZANKA, Appellant,v.UNITED STATES of America, Appellee.
No. 10968.
United States Court of Appeals Sixth Circuit.
February 16, 1950.

Appeal from the United States District Court for the Western District of Michigan at Grand Rapids; Raymond W. Starr, Judge.
Appellant not represented.
Joseph F. Deeb, Grand Rapids, Mich., for appellee.
Before HICKS, Chief Judge, and SIMONS and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record and briefs of the respective parties;


2
And the Court being sufficiently advised, it is ordered that the judgment of the District Court be and is affirmed for the reasons given by the District Judge in his opinion of June 28, 1949. 89 F.Supp. 573.